UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2138



RUFUS SUTTLES, JR.,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (CA-93-1856-3-23-BC)


Submitted:   February 13, 1997         Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Rufus Suttles, Jr., Appellant Pro Se. Ronald Lamar Paxton, UNITED
STATES DEPARTMENT OF HEALTH & HUMAN SERVICES, Atlanta, Georgia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order affirming the

denial of social security benefits. Appellant's case was referred

to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).

The magistrate judge recommended that relief be denied and advised

Appellant that failure to file specific, timely objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant filed, at best, only general objections to the magistrate

judge's recommendation. Such general, non-specific objections are
not sufficient. See Howard v. Secretary, 932 F.2d 505, 508-09 (6th
Cir. 1991); Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1985).
     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of
the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. Wright

v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally

Thomas v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate
review by failing to file specific objections after receiving

proper notice. Accordingly, we affirm the judgment of the district

court. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED



                                2